Citation Nr: 0809380	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  05-39 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Validity of a debt due to overpayment created by failure to 
elect, in a timely manner, a beginning date for Dependents 
Educational Assistance.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The appellant is the dependent child of the veteran.  The 
veteran is totally and permanently disabled due to service-
connected disabilities.  Therefore, the appellant, his 
dependent child, is eligible for Dependents Educational 
Assistance (Chapter 35).

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2005 decision by the Muskogee, Oklahoma 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO found that 
the appellant had not communicated an election of a beginning 
date for Dependents Educational Assistance (DEA).  As a 
result of the lack of an election by the appellant, the RO 
indicated, an overpayment of $3,353.60 was created, and the 
appellant was required to repay that debt.  The appellant 
appealed that decision, and is challenging the validity of 
the debt.


FINDING OF FACT

In April 2005, the appellant mailed to the RO her election of 
a beginning date for DEA.


CONCLUSION OF LAW

The appellant made a timely election of a beginning date for 
DEA; no overpayment was created.  38 U.S.C.A. § 5107 (West 
2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

In January 2005, the appellant submitted a claim for DEA.  In 
April 2005, the RO informed the appellant that she qualified 
for DEA.  The RO notified the appellant that she must choose, 
or elect, a beginning date for her eight year period of 
eligibility for DEA.  In May 2005, the RO notified the 
appellant that VA had not received from the appellant any 
election of a beginning date.  The RO stated that the 
appellant must submit an election by June 5, 2005.  The RO 
indicated that, if the appellant did not do so, an 
overpayment would be created, and the appellant would be 
required to pay the overpayment amount back to VA.

In June 2005, the RO informed the appellant that VA had not 
received her election.  The RO indicated that an overpayment 
had been created, and that the appellant was required to 
repay that debt.  In July 2005, the RO notified the appellant 
that the amount of the overpayment was $3,353.60.

In August 2005, the appellant filed a notice a disagreement 
with the June 2005 RO decision.  The appellant stated that 
she had elected a beginning date by completing the VA 
Beginning Date Election form.  The appellant stated that the 
Beginning Date Election form was mailed to the RO on April 
11, 2005.  The appellant submitted a photocopy of the 
Beginning Date Election form, signed by the veteran on April 
11, 2005.  In a November 2005 substantive appeal, the 
appellant again stated that the election form was mailed to 
the Muskogee, Oklahoma RO on April 11, 2005, from the post 
office in Prairie View, Texas.  She stated that a copy of the 
election form is the only evidence she has that the form was 
mailed.  The claims file does not contain any copy of the 
election form received earlier than that copy, which the RO 
stamped as received in August 2005.

The issue on appeal turns on whether the appellant submitted 
the election form in a timely manner.  The appellant contends 
that she did submit the election form in a timely manner.  In 
appealing the June 2005 decision, she is challenging the 
creation of the overpayment and the validity of the debt.  
She states that the election form was mailed on April 11, 
2005.

Under VA regulations, the date of receipt means the date on 
which a claim, information, or evidence was received at VA.  
VA may establish exceptions to this rule, using factors such 
as postmark or the date the claimant signed the 
correspondence, when there is a natural or man-made 
interference with the normal channels of correspondence.  
38 C.F.R. § 3.1(r) (2007).

The appellant has not explicitly contended that there was 
interference with the mail when she submitted the election 
form in April 2005.  To decide the present issue in the 
veteran's favor, VA must believe and accept the appellant's 
later statements that the form was mailed in April 2005, even 
though the claims file does not show that the RO received any 
April 2005 mailing.

The appellant's statements later in 2005 are the only 
evidence that the completed election form was mailed to VA in 
April 2005.  It is understandable that there is no further 
evidence.  Claimants for VA benefits are not expected to 
routinely obtain and retain proof of mailing or receipt of 
all correspondence with VA.  On the other hand, it is 
reasonable for VA to assume that a document sent to an RO by 
mail would have arrived at the RO.  

In the adjudication of VA benefits claims, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.  In this case, the appellant's statements 
that the election form was mailed to the RO in April 2005 
must be weighed against the assumption that items mailed to 
an RO are usually promptly received there and associated with 
the appropriate file.  The Board finds that the positive and 
negative evidence are approximately balanced.  Giving the 
benefit of the doubt to the appellant, the Board accepts that 
the election form was mailed in April 2005.  Therefore, the 
appellant is considered to have made a timely election of a 
beginning date for DEA.  Therefore, no overpayment was 
created, and there is no valid debt based on overpayment.

The Board is granting the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with response to the duties to notify or assist, 
such error was harmless and will not be further discussed.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 
Barger v. Principi, 16 Vet. App. 132 (2002). 	

ORDER

The appeal is granted; no overpayment was created in relation 
to the appellant's election of a beginning date for DEA.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


